IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50932
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ARMANDO VALADEZ, JR.,
also known as Armando Valdez, Jr.,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. W-96-CR-35-1
                        - - - - - - - - - -
                         February 20, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel was appointed by this court to assist Armando

Valadez, Jr., in challenging the district court’s determination

that any appeal would be frivolous, thus denying Valadez leave to

proceed on appeal in forma pauperis (IFP).   Court-appointed

counsel has moved to withdraw pursuant to Anders v. California,

386 U.S. 738 (1967).   Our independent review of counsel’s briefs,

Valadez’s responses, and the record discloses no nonfrivolous


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-50932
                                -2-

issue.   Accordingly, counsel is excused from further

responsibilities herein, Valadez’s motion for leave to proceed

IFP is DENIED, and the appeal is DISMISSED.   See 5th Cir. R.

42.2.

     IFP DENIED.   APPEAL DISMISSED.